        Case 4:18-cv-04708 Document 18 Filed on 02/14/19 in TXSD Page 1 of 3



                           UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION


 COUNTY OF GALVESTON                           §
                                               §
          Plaintiff,                           §
                                               §
                                               §
          v.                                   § Case No. 4:18-cv-04708
                                               §
                                               §
                                               §
 PURDUE PHARMA L.P., et al.                    §
                                               §
                                               §
          Defendants.                          §
                                               §

                                    NOTICE OF DECISION

                                     Plaintiffs’ Joint Motion to Remand, filed on December 18,
         Pending before the Court is Plaintiffs'

2018.     Defendants Purdue Pharma L.P., Purdue Pharma Inc., and The Purdue Frederick

                       “Purdue”) file this Notice of Decision to inform the Court of two recent
Company (collectively, "Purdue")

rulings on nearly identical motions to remand filed in similar cases in the Southern District of

Texas.

         In County of Blanco v. Purdue Pharma L.P., et al,. Case No. 4:18-cv-04705, Judge

Alfred Bennett denied Plaintiffs'
                      Plaintiffs’ Joint Motion to Remand on January 30, 2019. (Order attached

as Exhibit A.)

         In County of Hardin v. Endo Health Solutions, Inc., et al., Case No. 4:19-cv-0114, Judge

Kenneth Hoyt denied Plaintiff's
                    Plaintiff’s Motion to Remand on February 12, 2019, and stayed the case

pending transfer to MDL No. 2804. (Order attached as Exhibit B.)

         In both the Hardin and Blanco cases, Plaintiffs argued as they do in this case that the

court did not have diversity jurisdiction because they contended that a trustee in the Purdue

Pharma L.P. chain of ownership was a citizen of Texas. In response, Defendants submitted the
      Case 4:18-cv-04708 Document 18 Filed on 02/14/19 in TXSD Page 2 of 3



same documentary evidence, which showed that the trustee had changed his citizenship from

Texas to Florida before the cases were filed.



Dated: February 14, 2019                        Respectfully submitted,

                                                /s/ Noelle M
                                                /s/        M. Reed
                                                Noelle M. Reed
                                                Federal Bar No. 27139
                                                State Bar No. 24044211
                                                noelle.reed@skadden.com
                                                S KADDEN, ARPS,
                                                SKADDEN,   ARPS, S LATE, MEAGHER
                                                                 SLATE,  MEAGHER
                                                  & FLOM
                                                     FLOM LLP
                                                1000 Louisiana Street, Suite 6800
                                                Houston, Texas 77002
                                                Tel: (713) 655-5122
                                                Fax: (713) 483-9122

                                                Purdue Pharma L.P.; Purdue Pharma Inc.;
                                                and The Purdue Frederick Company




                                                   2
     Case 4:18-cv-04708 Document 18 Filed on 02/14/19 in TXSD Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, the forgoing document was transmitted to

the Clerk of the Court using the ECF System for filing. Based on the records currently on

file, the Clerk of the Court will transmit a Notice of Electronic Filing for this filing to all

registered counsel of record.

                                                          /s/ Noelle M
                                                          /s/        M. Reed
                                                          Noelle M. Reed




                                              3
